DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 05/28/21 is acknowledged.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/28/21.
Applicant’s election without traverse of Species A (Figs. 1a-b) in the reply filed on 05/28/21 is acknowledged.
Claims 10, 12, and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/28/21.
Claims 26-39 and 42-45 are withdrawn by the Examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species A, Figs. 1a-b), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/28/21.
Claims 26+ (i.e., claims dependent therefrom) are withdrawn by the Examiner.  Applicant elected Species A (Figs. 1a-B).  Claim 26 is directed to a device comprising an anchor body having a central passage having a smaller with than a distal bore, and a tensionable construct having an enlarged end portion having a width greater than the central passage width so that the enlarged portion is 
Elected Species A does not show an enlarged end portion having a width greater than the central passage width.  Rather, Species A shows knot 31 being the enlarged end portion of the construct, but the knot is magnitudes of order smaller in dimension than the central passage of the anchor body.  Instead, the construct is attached to eyelet 55, and it is eyelet 55 which is enlarged to have a greater width than the central passage of the body anchor so that the eyelet is insertable into the distal bore but is prevented from moving proximally into the central passage due to an abutment at the transition in widths between the distal bore and central passage.  
On the other hand, non-elected Species B (Fig. 3) or Species C (Fig. 4) show an enlarged end portion of the tensionable construct (knot 31), with knot 31 having a width that is greater than the central portion defined proximally of the abutment at the interface with the distal bore, such that the enlarged portion is insertable into the distal bore but is prevented from moving proximally into the central passage due to an abutment at the transition in widths between the distal bore and central passage.  In other words, the only embodiments reasonably showing an enlarged end portion of the tensionable construct being obstructed from proximally moving from a distal bore into a central passage by means of an abutment due to the comparative widths between the enlarged portion, distal bore, and central passage are the embodiments shown in either Fig. 3 or Fig. 4, which correspond to non-elected Species B or C respectively.  
As discussed above, elected Species A (Figs. 1a-b) do not show the tensionable construct having an enlarged portion - rather than the tensionable construct is attached to an eyelet which functions to block proximal movement at the abutment from the distal bore to the central passage due to the comparative widths.  Accordingly, claim 26 (and all claims dependent therefrom) are withdrawn by the Examiner as being directed to non-elected species.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
To make the record clear, the Examiner notes that the limitations “a fixation structure for securing the anchor body in a bone hole” in claims 1 and 18 is considered to not invoke 112(f) because the term does not use the term “means” alone, and thus the absence of the term creates a rebuttable presumption that is not rebutted because the claim is considered to recite sufficient structure to entirely perform the recited function – fixation structures are known structural elements to persons of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11, 13-17, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0152773 A1 to Lunn et al. (hereinafter “Lunn”) in view of US 2013/0096611 to Sullivan et al. (hereinafter “Sullivan”).
Regarding claim 1, Lunn discloses (see abstract; Figs. 1-6C; and [0020]-[0025]) a device (as shown in the Figures) for tissue repairs (see at least [0021]), comprising: an anchor body (11) that is cannulated (11a) and that comprises an outer surface (11c, see [0020] and Fig. 2 (note that [0020] appears to mistakenly refer to 11c as "11e")) having a fixation structure (11d) for securing the anchor 
Lunn further discloses (claim 2) the flexible material held in the recess (see Figs. 6A-C and [0021]); (claim 4) wherein the flexible material is releasably attached to the tip (see Fig. 6A and [0021]); (claim 9) wherein the fixation structure on the outer surface of the anchor body comprises a thread (see Fig. 2 and [0020]); (claim 11) wherein the tip and the anchor body are rotatable relative to one another when the first portion of the tip is inserted into the opening at the end face of the anchor body (see Fig. 5 and [0025], interference fit allows for rotation of one relative to the other as one is inserted into the other); (claim 13) wherein the recess forms an eyelet that extends through the tip (see Figs. 4-6A and [0020]); (claim 14) wherein the tip comprises a tip body (12a) defining the recess and a shaft (12b) connected to the tip body (see Figs. 4-5 and [0020]); (claim 16) wherein the shaft is cannulated (top portion of 12e, as shown in Fig. 5) and defines a passage that extends into the tip body (side portions of 12e, as shown in Fig. 4 defined between side portions 12d); and (claim 17) wherein the recess forms an eyelet that extends through the tip body (see Figs. 4-6A and [0020]), and wherein at least one passage defined by the shaft (side portion of 12e defined between side portions 12d, Fig. 4) extends transverse to an axis of extension of the eyelet (as shown in Fig. 4). 
With respect to claim 1
Sullivan discloses (see abstract; Figs. 1-5; and [0027]-[0048]) a device (100) for tissue repairs (see at least [0027]/[0029]), comprising an anchor body (10) that is cannulated (11b) and that comprises an outer surface having a fixation structure (15) for securing the anchor body in a bone hole (see Fig. 1) and a tip (12, see Figs. 1-2); and a tensionable construct (99) extending from a first portion of the tip (as shown in Figs. 2-5), the tensionable construct comprising a flexible strand (30) defining two apertures at different locations along a length of the flexible strand (see Fig. 5 and [0039]-[0042]), and a passage extending through the flexible strand and connecting the two apertures (see Fig. 5 and [0039]-[0042], portion of splice 33 shown with suture material 30 passing therethrough), for forming a splice (33) and a loop (as shown in Fig. 5, looped within tissue 50) with an adjustable perimeter adjacent the splice (see [0039]-[0042] and Fig. 5); and wherein the tensionable construct is configured to extend into the anchor body (as shown in Figs. 2-5) in the same field of endeavor for the purpose of providing an anchor/construct combination which allows the tension and/or location of the tissue to be altered after the tensionable knotless anchor is implanted without the need for knots to be tied during the repair or fixation procedure, making the procedure faster, easier, and less costly (see [0043]-[0045]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lunn's anchor with the construct of Sullivan in order to provide an anchor/construct combination which allows the tension and/or location of the tissue to be altered after the tensionable knotless anchor is implanted without the need for knots to be tied during the repair or fixation procedure, making the procedure faster, easier, and less costly.
The combination of Lunn and Sullivan, as set forth above for the reasons discussed above, would further disclose (claim 5) wherein the flexible strand of the tensionable construct further comprises the splice formed at the passage and the loop, wherein the loop is a knotless, tensionable, self-cinching loop with the adjustable perimeter (Sullivan: Fig. 5 and [0039]-[0042]); (claim 6)  wherein the tensionable construct further comprises a knot and a free end (Sullivan: knot 31 and free end 32, as shown in Fig. 5); claim 7)  wherein the knotless, tensionable, self-cinching loop is pre-looped (Sullivan: [0038]); (claim 8) wherein the passage forms a coreless portion of the flexible strand (Sullivan: see Fig. 5 and [0039]-[0042], coreless to accommodate portion of suture 30 passed therethrough); and (claim 15) wherein the tensionable construct is connected to the shaft of the tip (Sullivan: suture 30 is connected to shaft of tip as shown in cross section of Figs. 2-5).

Regarding claim 18, Lunn discloses (see abstract; Figs. 1-6C; and [0020]-[0025]) a device (as shown in the Figures) for tissue repairs (see at least [0021]), comprising: an anchor body (11) that is cannulated (11a) and that comprises an outer surface (11c, see [0020] and Fig. 2 (note that [0020] appears to mistakenly refer to 11c as "11e")) having a fixation structure (11d) for securing the anchor body in a bone hole (see Figs. 1-3 and [0020]); a tip (12) that is separate from the anchor body (see Figs. 1-4 and [0020]), wherein the tip defines a recess (12c) that holds a flexible material (20) (see Figs. 4 and 6A-C and [0021]) and has a first portion that is insertable into the anchor body (see Figs. 1-5 and [0020]).
Lunn further discloses (claim 19) wherein the recess forms an eyelet that extends through the tip, and wherein the flexible material is threaded through the eyelet (see Figs. 4-6A and [0020])
With respect to claim 18, Lunn fails to specifically disclose a tensionable construct extending from a first portion of the tip, the tensionable construct comprising a flexible strand with a free end, a splice, and a knotless, tensionable, self-cinching loop with an adjustable perimeter formed adjacent the splice.  With respect to claim 20, Lunn discloses wherein the first portion of the tip is insertable into an opening at an end face of the anchor body (see Figs. 1-5 and [0020]), but fails to specifically disclose wherein the tensionable construct is configured to extend into the anchor body.
Sullivan discloses (see abstract; Figs. 1-5; and [0027]-[0048]) a device (100) for tissue repairs (see at least [0027]/[0029]), comprising an anchor body (10) that is cannulated (11b) and that comprises an outer surface having a fixation structure (15) for securing the anchor body in a bone hole (see Fig. 1) .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunn in view of Sullivan, as applied to claim 2 above, and further in view of US 2010/0249834 A1 to Dreyfuss (hereinafter “Dreyfuss”).
The combination of Lunn and Sullivan discloses the invention substantially as claimed as discussed above, however, with respect to claim 3, the combination fails to specifically disclose wherein the flexible material comprises a suture tape.  
However, Dreyfuss discloses, in the same field of endeavor, the interchangeability of flexible members used in orthopedic applications, where the flexible members can either be suture strands (as KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a flexible member suitable for use in Lunn’s anchor (as modified with the construct of Sullivan as discussed above), by using suture tape instead of suture strand as the flexible material since both are suitable flexible materials known to be interchangeably used in orthopedic applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6666877 to Morgan, US 2002/0052629 to Morgan, US 2007/0060922 to Dreyfuss; US 8298262 to Stone disclose anchors having central bores with tensionable constructs therein.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771